Case: 18-11383      Document: 00514984758         Page: 1    Date Filed: 06/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 18-11383                        June 5, 2019
                                                                        Lyle W. Cayce
VENCENT W. SCALES, also known as Vincent W. Scales,                          Clerk


                                                 Plaintiff–Appellant,

v.

CHARLES R. HORSLEY; ROBERT J. KLUSMEYER;                                       TAMMY                   A.
MESSIMER; SHERILYN D. TRENT; DANNY VILLARREAL,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:17-CV-117


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Vencent W. Scales, Texas prisoner # 01869322, filed a civil rights action
alleging that prison officials beat him after he fought with another prisoner.
He moves for leave to appeal in forma pauperis (IFP) from the denial of several
pre-trial motions, including a motion for appointment of counsel. The district
court denied the motions and denied Scales leave to appeal IFP, certifying that
the appeal is not in good faith.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11383       Document: 00514984758   Page: 2   Date Filed: 06/05/2019


                                  No. 18-11383

      By moving to appeal IFP, Scales challenges the certification that his
appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore [is] not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted). We may dismiss an appeal “when it is apparent that an appeal would
be meritless.” Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2.
      At best, we have appellate jurisdiction only over the denial of Scales’s
motion to appoint counsel. See Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir.
1985). None of the other orders is appealable. Cf. Askenase v. LivingWell, Inc.,
981 F.2d 807, 809-10 (5th Cir. 1993) (discussing what orders are appealable).
In any event, Scales fails to identify any nonfrivolous issue for appeal, and he
does not address the district court’s reasons for denying his motions.
      Accordingly, Scales’s IFP motion is DENIED. See Baugh, 117 F.3d at
202. And his appeal is DISMISSED. See id. at 202 n.24; Howard, 707 F.2d at
220; 5TH CIR. R. 42.2.




                                        2